DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions (Election by Original Presentation)
It is noted that Election by Original Presentation is not limited to claim amendments relative to the originally presented claims.  See MPEP 819 in which the examiner may permit a shift in claim scope (e.g. from one invention to another).  MPEP 821.03 states “Claims added by amendment following action by the examiner and, as further explained in MPEP § 818.02(a) drawn to an invention other than the one previously claimed, should be treated as indicated in 37 CFR 1.145” (emphasis added to highlight the fact that the broader term “previously claimed” is referenced instead of “originally presented”).  
The pending claims have been so heavily amended by the Reply filed 25 April 2022 that they amount to newly submitted claims. See amended independent claims 1, 9 and 17 in which a large section of the claim (directed to obtaining a motion vector and motion vector difference reuse for the first and second motion vector prediction values) was deleted thereby changing the entire focus of the claims.  
In sum, amended/newly submitted claims 1, 6-9, 14-17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The original claims (Invention A) were directed to obtaining a motion vector and wherein the motion vector difference is reused for the first and second motion vector prediction values.  This originally elected (by presentation) invention has received an office action on the merits.
The amended/newly submitted claims (Invention B) are directed to a video decoding method that broadly obtains an index, queries a candidate predicted motion vector, obtains a motion vector difference and adds the motion vector difference to obtain first and second motion vector values and without the motion vector difference being reused for the first and second motion vector prediction values.
In other words, this application has the following patentably distinct species: 
Invention A, the originally presented claims, is directed to the Species of Fig. 4, [0114] including obtaining a motion vector and wherein the motion vector difference is reused for the first and second motion vector prediction values. This originally elected (by presentation) invention has received an office action on the merits.
Invention B, amended claims 1, 6-9, 14-17 is directed to the Species of Fig. 1
including a video decoding method that broadly obtains an index, queries a candidate predicted motion vector, obtains a motion vector difference and adds the motion vector difference to obtain first and second motion vector values and without the motion vector difference being reused for the first and second motion vector prediction values.
  The species are independent or distinct because Invention A recites reusing the motion vector difference for the first and second motion vector prediction values which is mutually exclusive and not recited in and omitted from Invention B.  In other words, Invention A has a materially different design, mode of operation and effect than Invention B due to the reuse of the motion vector difference.  In addition, these species are not obvious variants of each other based on the current record.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  
The inventions require a different field of search because they involve different classifications, different search strategies or search queries.  The search terms and strategies for identifying art teaching Invention B involves a much broader search than that required for Invention A due to the wholesale deletion of an entire paragraph devoted to motion vector difference reuse which are wholly different strategies than previously pursued for Invention A. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 6-9, 14-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 25 April 2022 effectively canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. There are no remaining claims readable on the elected invention.
 	Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Available options for Applicant include filing a Divisional Application to pursue the Invention B claims OR reinstating the “obtaining a motion vector …motion vector difference reused…” language that has been deleted from the independent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486